Citation Nr: 0127334	
Decision Date: 12/14/01    Archive Date: 12/19/01

DOCKET NO.  01-01 833	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts



THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder (PTSD).



REPRESENTATION

Appellant represented by:	Massachusetts Department of 
Veterans Services



ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel



INTRODUCTION

The veteran served on active duty from September 1966 to 
September 1969.

This matter is before the Board of Veterans' Appeals (Board) 
of the Department of Veterans Affairs (VA) on appeal from an 
October 2000 rating determination by the Boston, 
Massachusetts, Regional Office (RO).


REMAND

The veteran contends that he has PTSD as a result of 
experiences during the Vietnam War.  In essence, the disputed 
matter concerning service connection for PTSD relates to the 
sufficiency of the evidence corroborating the occurrence of 
an adequate "stressor" during the veteran's service.  
38 C.F.R. § 3.304(f) (2001).  While a diagnosis of PTSD has 
been recorded, the record still contains inadequate 
information pertaining to the documentation of events 
constituting a stressor for PTSD.

The Board observes that recently enacted legislation has 
enhanced VA's duty to assist a veteran in developing the 
facts pertinent to his or her claim and expanded the duty to 
notify the veteran and his or her representative, if any, 
concerning the aspects of claim development.  See Veterans 
Claims Assistance Act of 2000, Pub.L.No. 106-475, 114 Stat. 
2096 (2000) (hereinafter, "VCAA"); Veterans Benefits and 
Health Care Improvement Act of 2000, Pub.L.No. 106-419, § 104 
(2000) (codified at 38 U.S.C.A. § 5100 et. seq. (West Supp. 
2001)).  There have also been final regulations promulgated 
to implement the new law.  See 66 Fed. Reg. 45,620-32 (August 
29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326).  These matters are for application in this 
process.

Because of the change in the law brought about by the VCAA, a 
remand in this case is required in order to better determine 
whether there is credible evidence showing that the veteran's 
alleged inservice stressors, which he asserts are a 
precipitating factor that caused his PTSD, actually occurred.  
The record reflects that the veteran identified his stressors 
as having occurred while he was stationed in Tay Ninh, 
Vietnam.  According to the veteran, the referenced traumatic 
events that he experienced included witnessing the deaths of 
servicemen Clowe and Jackson.  The veteran indicated that 
serviceman Clowe was assigned to the 720 M.P. Battalion.

Review of the veteran's available service personnel records 
indicates that he was assigned to the 228th Supply and 
Service Company and that he was in Vietnam from February 1967 
through February 1968.  The veteran's military occupational 
specialty (MOS) was supply clerk.  He received the Vietnam 
Defense Service Medal, the Vietnam Service Medal and the 
Vietnam Campaign Medal.  

The record does not reflect that the RO made sufficient 
attempts to verify the veteran's claimed stressors or combat 
status through other appropriate channels as required by the 
VCAA.  VCAA Pub. L. No. 106-475, § 3a, 114 Stat. 2096, 2097-
98 (2000) (codified as amended at 38 U.S.C. § 5103A).  It has 
been suggested that he has not provided sufficient 
information to confirm the stressors.  It is unclear whether 
there might be additional information in the unit histories 
if located.

Based on this evidence, in conjunction with the information 
provided by the veteran in his stressor statement, the Board 
finds that a remand is necessary so that the RO can attempt 
to verify the veteran's alleged stressors with the United 
States Armed Services Center for Research of Unit Records 
(USASCRUR).  It should be noted that the USASCRUR performs 
the same duties that the Environmental Support Group (ESG) 
used to perform.

The RO should attempt to obtain any additional information 
from the veteran regarding the alleged in-service stressful 
events.  Since there is no legal requirement that either 
combat action or the occurrence of specific in-service 
stressful experiences must be established only by official 
records, the veteran should also be invited to statements 
from former service comrades or others that establish his 
alleged combat service or the occurrence of his claimed in-
service stressful experiences.  See Gaines v . West, 11 Vet. 
App. 353, 359 (1998); Dizoglio v. Brown, 9 Vet. App. 163, 166 
(1996); West v. Brown, 7 Vet. App. 70, 76 (1994).  

However, even if the veteran fails to provide additional 
information or evidence, the RO should undertake all 
necessary development to attempt to corroborate the claimed 
specifically claimed events independently.  The Board would 
emphasize, however, that requiring corroboration of every 
detail, including the veteran's personal participation [in 
the claimed event(s)], defines "corroboration" far too 
narrowly.  Suozzi v. Brown, 10 Vet. App. 307, 311 (1997).  

Thereafter, in approaching a claim for service connection for 
PTSD, the question of the existence of an event claimed as a 
recognizable stressor must be resolved by adjudicatory 
personnel.  If the adjudicators conclude that the record 
establishes the existence of such a stressor or stressors, 
then and only then, the case should be referred for a medical 
examination to determine the sufficiency of the stressor and 
whether the remaining elements required to support the 
diagnosis of PTSD have been met.  In such a referral, the 
adjudicators should specify to the examiner precisely what 
stressors have been accepted as established by the record, 
and the medical examiner must be instructed that only those 
events may be considered in determining whether stressors to 
which the veteran was exposed during service were of 
sufficient severity as to have resulted in current 
psychiatric symptoms.  In other words, if the adjudicators 
determine that the existence of an alleged stressor or 
stressors in service is not established by the record, a 
medical examination to determine whether PTSD due to service 
is present is pointless.  Likewise, if the examiner renders a 
diagnosis of PTSD that is not clearly based upon stressors in 
service whose existence the adjudicators have accepted, the 
examination would be inadequate for rating purposes.  

Finally, the Board notes that an incomplete VA Form 4142 
dated May 2000 authorizing release of information from 
Brockton Hospital remains unexecuted.  The veteran indicated 
hospitalization at this facility in February 1995.  Although 
he did not provide the address, specific dates or type of 
treatment as a patient at this facility, as it is shown that 
medical records potentially relevant may be available, 
efforts to obtain such records should be accomplished.  The 
Board cannot adjudicate this claim based on an incomplete 
record.  See Culver v. Derwinski, 3 Vet. App. 292 (1992) (VA 
has a duty to obtain all pertinent medical records which have 
been called to its attention by the appellant and by the 
evidence of record.)  Therefore, the RO must attempt to 
obtain the above-referenced evidence prior to appellate 
review or otherwise fulfill its duty to assist.  In addition, 
any other records of psychiatric treatment should be obtained 
if possible.

The above-requested development appears to be consistent with 
the VCAA.  However, the fact that the Board has identified 
specific bases for remand in this case does not relieve the 
RO of ensuring compliance with the notification and 
development provisions of the VCAA.  Therefore, in addition 
to the above-requested development, the RO should also 
undertake any other indicated development and/or notification 
action while the claim is on remand.

Accordingly, the case is REMANDED to the RO for the following 
development:

1.  The RO should give the veteran 
another opportunity to provide a detailed 
written account (including dates, 
locations, names of other persons 
involved, etc.) of the alleged service 
stressors for PTSD.  The veteran should 
be asked to provide as much information 
as possible on servicemen Clowe and 
Jackson, who were reportedly killed 
during the veteran's service, including 
their unit and the approximate dates each 
was killed.  The veteran is advised that 
this information is vitally necessary to 
obtain supportive evidence of his claimed 
stressful events and that he must be as 
specific as possible so that an adequate 
search for verifying information can be 
conducted.  

2.  Regardless of the veteran's response, 
a copy of the veteran's DD 214 and any 
other pertinent statements from the 
veteran should be forwarded to USASCRUR, 
7798 Cissna Road, Springfield, Virginia 
22150, for verification of the incidents 
which the veteran reports are stressors.  
This information should include the names 
of the individuals and related data 
referred to above.  The USASCRUR should 
be specifically requested to research and 
report on the location of the 228th 
Supply and Service Company from February 
17, 1967 to February 16, 1968, and to 
provide any available unit or base 
historical information for the relevant 
time period, such as information 
regarding the activities, facilities, or 
duties handled at the base at which the 
veteran's unit was stationed.  The RO 
should also undertake any further 
development suggested by that 
organization, to include recommended 
contact with any other entities.  Any 
information obtained is to be associated 
with the claims folder. 

3.  If the RO is unable to corroborate a 
stressor, the RO must inform the veteran 
of the results of the requests for 
information about the stressors.

4.  If evidence corroborating the 
occurrence of any of the aforementioned 
claimed in-service stressful experiences 
is received, the RO should schedule the 
veteran for an examination by a VA 
psychiatrist.  The entire claims file 
must be provided to, and be reviewed by, 
the examiner.  In rendering a 
determination as to whether the 
diagnostic criteria for PTSD are met, the 
examiner is instructed that only verified 
combat action (to which a claimed in-
service stressful experience is related) 
or specifically corroborated in-service 
stressful event(s) may be considered for 
the purpose of determining whether 
exposure to such in-service event has 
resulted in PTSD.  If a diagnosis of PTSD 
is deemed appropriate, the examiner must 
identify the specific stressor(s) 
underlying the diagnosis, and should 
comment upon the link between the current 
symptomatology and the veteran's verified 
stressor(s).  The typewritten report of 
examination must include all examination 
findings, along with the complete for 
each opinion expressed and conclusion 
reached.

5.  If the veteran fails to report to any 
scheduled examination, the RO should 
obtain and associate with the record any 
notice(s) of the examination sent to the 
veteran.  

6.  The RO should attempt to obtain and 
associate with the claims folder all 
relevant private and VA treatment records 
that have not already been made part of 
the claims folder.  Specifically, the RO 
should obtain a new release of 
information from the veteran for medical 
records from Brockton Hospital, if any 
and associate these records with the 
claims folder.  The RO should request the 
veteran's assistance in providing 
information sufficient to locate such 
records.  If any such records are 
unavailable, the reasons for the 
unavailability should be documented in 
accordance with the proper procedures 
under the Veterans Claims Assistance Act.

7.  The RO and the veteran are advised 
that the Board is obligated by law to 
ensure that the RO complies with its 
directives.  Where the remand orders of 
the Board are not complied with, the 
Board errs as a matter of law when it 
fails to ensure compliance.  Stegall v. 
West, 11 Vet.App. 268, 271 (1998).

8.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub.L.No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A and 5107) are fully complied 
with and satisfied.

9.  Following the completion of the 
foregoing, the RO should then 
readjudicate the veteran's claim for 
entitlement to service connection for 
PTSD.  If the benefits sought on appeal 
remain denied, the veteran and his 
representative should be provided with a 
supplemental statement of the case.  The 
supplemental statement of the case must 
contain notice of all relevant actions 
taken on the veteran's VA claims for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication; it is not 
the Board's intent to imply whether the benefits requested 
should be granted or denied.  The veteran need take no action 
until otherwise notified, but he may furnish additional 
evidence and/or argument during the appropriate time frame.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 
Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 
141 (1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).




